Title: To Alexander Hamilton from Robert Troup, [12 July 1789]
From: Troup, Robert
To: Hamilton, Alexander



[Albany, July 12, 1789]
My dear friend

I arrived here on Friday night. I can do no business with the court of errors so anxious is the Legislature to adjourn. It is generally thought that the appointmen⟨t⟩ of Senators will be completed tomorrow or next day at farthest after which nothing will keep the members together except some Indian business which has just turned up. When our friends met it seems they judged it most prudent to consolidate their strength to prevent division. A general meeting took place. It was agreed unanimously to make Judge Yates the offer of a seat in the Federal Senate without any condition whatever annexed to it and a committee of two was appointed to wait upon him with the offer. The Judge received them with great cordiality & requested a night to consider of the offer. The next day he returned for answer that he felt himself infinitely obliged by the kind attention of his friends but that he declined the offer under a persuasion that it would be most prudent for him to continue in his present office. Genl. Schuyler I hear also waited upon him & begged him to accept of an appointment to the Senate & declared that if he would consent to be a candidate for the appointment that no federalist in the northern district of the State would stand in opposition to him; but the Judge it appeared had inflexibly resolved to decline a change of situation. I mention these circumstances to shew you that the Judge has been treated with every possible delicacy and that instead of being displeased he is highly gratified with the notice which has been taken of him. This with me is a great point gained. Yates is unquestionably [warm] to us. They have on the other side offered him lately some very gross insults which have not made very slight impressions upon his mind to their prejudice. Judge Yates having declined to be a candidate for the senate our friends determined to ballot for the two Senators under an engagement to support totis viribus the two who had the majority. Upon the ballot Schuyler I understand was unanimously voted for—Duane had 24 votes and King 20. The latter instantly declined all opposition to Duane—said he was ashamed of being opposed to him &c. and the matter was settled. L. Hommedieu and Genl. Morris both declared that they would not be bound by the ballot. The reason is obvious—they are both extremely anxious for their own appointment. Immediately after the ballot was finished a bill was brought into the assembly upon the old federal principles exactly. The bill passed without much opposition. Our majority is large enough in all conscience. Yesterday the bill passed the Senate with an amendment that the nomination in the first place in each house should be by ballot & that afterwards the appointment should be viva voce. This is the idea I have from several of the members. I have not seen the bill or amendment. Great efforts were made by Yates, Williams &c. to have the whole business determined by ballot instead of viva voce. The design was obvious. L. Hommedieu & Morris were ashamed to go fully with them into the balloting system but have concluded that they might safely agree to divide it. Phil. Livingston thinks it cannot injure as it now stands. I have not been able to talk with any other senator about it. If it were not for the defection of L. Hommedieu & Morris Schuyler and Duane would be appointed without difficulty. At present it is by no means certain that Duane will succeed. It is thought the opposition is to Duane only & not to Schuyler. Our friends in the Assembly remain & are likely to remain an unbroken phalax. Randall has joined the Antifederalists with a sort of puritannical rage for liberty &c. He is an object of pity. He made a thundering, incoherent, and disgusting speech to all parties respecting the principles of the bill for the appointment of Senators urging the joint ballot system. It had no effect. He has been often found crying since & is really thought to be disordered in his mind. He is treated under this idea with great delicacy by every body but has not the weight of a feather with anybody. All our other members behave as near to be wished—our King is as much followed & attended to by all parties as ever a new light preacher was by his congregation. He has acquired & will maintain an entire ascendency in the house. He is happy in his manner—his language his reasoning & his choice of subjects to speak upon. Nothing but delicacy to Duane as an old inhabitant has prevented King from being unanimously supported by all the members of the Southern district except L Hommedieu & Morris. Duane has engaged to resign his Mayoralty if he becomes a Senator. The Chancellor declined being a candidate. The Council of appointment
